Judgment unanimously affirmed. Memorandum: Defendant, along with a codefendant (see, People v Crout, 129 AD2d 1014, Iv denied 70 NY2d 645), was convicted of rape in the first degree (Penal Law §§ 20.00, 130.35 [1]) and two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]) for the forcible rape and robbery of a teen-age girl. Contrary to defendant’s contention, the record is legally sufficient to support his conviction for rape based upon his actions as an accomplice (see, Penal Law § 20.00; People v Irving, 107 AD2d 944).
Defendant also contends that the trial court erred in failing *993to conduct a Huntley hearing to determine whether a statement he made to a City Court Judge at his arraignment was voluntary. The court properly denied that request because the statement was spontaneous and hence not involuntary within the meaning of CPL 60.45 (2) (b) (see, People v Sawyer, 107 AD2d 1045). (Appeal from judgment of Erie County Court, Forma, J. — rape, first degree.) Present — Callahan, J. P., Den-man, Pine, Balio and Davis, JJ.